Title: To Thomas Jefferson from David Humphreys, 1 July 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 1 July 1793. In compliance with the instruction in TJ’s letter of 15 Mch. 1791 he encloses a state of his accounts with the United States and vouchers for the past year. He was surprised to learn a few days ago that Mace and Lucas, the British consuls in Barbary mentioned in his 8 Feb. letter, were still at Gibraltar. Both seemed anxious to avoid delay, and Mace especially assured him of his urgent need to return to Algiers on public business. If Captain Cutting (from whom he has not yet received intelligence) had arrived by an early passage, they might have gone at the same time as the British consuls, who will supposedly leave as soon as Lord Hood arrives momentarily to convoy them. He has heard nothing from the American captives in Algiers since transmitting information about them. The Lark, a Marblehead schooner commanded by Captain Patten, was lately captured by an Algerine cruiser off Cape Gata; the crew escaped and is at Gibraltar. He did not see Montgomery of Alicante when he passed by here a few days ago on his way to England. Moroccan affairs are far from settled, as indicated by an extract of a late letter from Simpson giving news from Tangier of the defeat of some of Muley Suliman’s troops by inhabitants of the midland provinces, thus blasting his hopes of suddenly winning sole dominion over Morocco. He expects shortly to have an opportunity of writing by way of New York and hopes then to be able to announce Cutting’s arrival. P.S. 4 July. The Minister of Marine here has learned that Lord Hood has arrived at Gibraltar and that as soon as he is joined by part of his fleet watering at Cádiz he will proceed up the Mediterranean with 21 ships of the line and a similar number of frigates and other armed vessels, so that something important there might be expected. The Portuguese fleet, mentioned in his last letter as having sailed for an unknown destination, encountered a storm that forced several ships to return for refitting. A misunderstanding between the Minister of Marine and some of the commanders has led to the resignation of the admiral and two captains of great families. The fleet left again two days ago for England after some British naval officers previously sent for arrived to serve under another Portuguese admiral. There is no interesting news about belligerent military operations, and by the last advices Valenciennes and Conde were untaken.
